DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The People's Republic of China on 09/14/2017. It is noted, however, that applicant has not filed a certified copy of the CN201721177364.2 and CN201710828050.2 applications as required by 37 CFR 1.55
Response to Amendment
The amendments filed 31 March 2021 have been entered. Claims 1-20 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 7 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Uchida (US 2018/0224636).
Regarding claim 1, Uchida discloses an optical imaging lens assembly (see Fig 3A) consisting of one first lens (L1), one second lens (L2), one third lens (L3), and one fourth lens (L4), sequentially along an optical axis from an object side to an image side (see Fig 3A; lenses are sequentially place along an axis demarked by dotted line from a left/object side to a right/image side), wherein the first lens has a negative refractive power (Para [0322]; focal length is calculated from radii of curvature and the refractive index of the first lens to be -21.7982 which is negative thus power is as well); the third lens has a positive refractive power (Para [0322]; focal length is calculated from radii of curvature and the refractive index of the third lens to be +1.029 which is positive thus power is as well); at least one of the second lens or the fourth lens has a positive refractive power (Para [0322]; focal length is calculated from radii of curvature and the refractive index of the fourth lens to be +3.136 which is positive thus power is as well); and a center thickness CT2 of the second lens on the optical axis (Para [0322]; CT2 = 0.35) and a center thickness CT4 of the fourth lens on the optical axis (Para [0322]; CT4 = 1.13) satisfy: CT2/CT4<0.5 (Para [0322]; CT2/CT4= 0.35/1.13 = 0.31).
Regarding claim 2, Uchida discloses the optical imaging lens assembly according to claim 1 (see Fig 3A), wherein an image-side surface of the first lens is a concave surface (see Fig 3A; image-side/right side surface of first lens, L1, is concave in shape).
Regarding claim 3, Uchida discloses the optical imaging lens assembly according to claim 2 (see Fig 3A), wherein a radius of curvature R2 of the image-side surface of the first lens (Para [0322]; R2= 1.285) and a total effective focal length f of the optical imaging lens assembly (Para [0322]; f= 1.00) satisfy: 0.7<R2/f<1.3 (Para [0326]; R2/f= 1.285/1 < 1.3).
Regarding claim 4, Uchida discloses the optical imaging lens assembly according to claim 2 (see Fig 3A), wherein an image-side surface of the third lens is a convex surface (see Fig 3A; image side or right side of third lens is convex in shape), a radius of curvature R2 of the image-side surface of the first lens (Para [0322]; R2= 1.285) and a radius of curvature R6 of the image-side surface of the third lens (Para [0322]; R6= -1.653) satisfy: -1<R2/R6<-0.5 (Para [0322]; R2/R6 = 1.285/-1.653 =-0.778).
Regarding claim 7, Uchida discloses the optical imaging lens assembly according to claim 1 (see Fig 3A), wherein an object-side surface of the fourth lens is a convex surface (see Fig 3A; object-side/left side surface of fourth lens is convex in shape).
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Yanagisawa (US 8,395,846, of record).
Regarding claim 1, Yanagisawa discloses an optical imaging lens assembly (see Fig 7) consisting of one first lens (L11), one second lens (L12), one third lens (L13), and one fourth lens (L14), sequentially along an optical axis (see Fig 7; dotted line C traversing the center of the lenses) from an object side (see Fig 7; object side refers to the left side 
Regarding claim 6, Yanagisawa discloses wherein an effective semi-diameter DT21 of an object-side surface (see Fig 8; effective semi diameter DT21= 5.11/2 = 2.555) of the second lens and an effective semi diameter DT32 of an image-side surface (see Fig 8; effective semi diameter DT32=5.92/2 = 2.96) of the third lens satisfy: 0.8<DT21/DT32<1.4 (see Fig 8; DT21/DT32 =2.555/2.96 = 0.863).
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Cheng (US 2009/0097137).
Regarding claim 1, Cheng discloses an optical imaging lens assembly (see Fig 1) consisting of one first lens (10), one second lens (20), one third lens (30), and one fourth lens (40), sequentially along an optical axis from an object side to an image side (see Fig 1; lenses are sequentially place along an axis demarked by dotted line from a left/object side to a right/image side), wherein the first lens has a negative refractive power (Para [0023]; see Table 1; focal length is calculated from radii of curvature and the refractive 
Regarding claim 10, Cheng discloses the optical imaging lens assembly according to claim 1 (see Fig 1), wherein an effective focal length f1 of the first lens (Para [0023]; see Table 1; focal length is calculated from radii of curvature and the refractive index of the first lens to be -1.638) and an effective focal length f3 of the third lens (Para [0023]; see Table 1; focal length is calculated from radii of curvature and the refractive index of the third lens to be +1.60) satisfy: -1.2< fl/f3<-0.5 (Para [0023]; see Table 1; f1/f3 = -1.638/+1.60 = -1.02375).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2018/0224636) in view of Kubota (2013/0003195, of record).
Regarding claim 5, Uchida discloses the optical imaging lens assembly according to claim 1 (see Fig 3A). Uchida does not disclose wherein the center thickness CT2 of the second lens on the optical axis and an edge thickness ET2 of the second lens satisfy: 0.5<CT2/ET2<1. Uchida and Kubota are related because both disclose an optical imaging lens assembly.
Kubota disclose an optical lens assembly (see Fig 1) wherein the center thickness of a lens on the optical axis and an edge thickness of the same lens satisfy: 0.5< CT/ET <1 (Para [0031, 0072] teach a lens having substantially uniform thicknesses, which examiner interprets to have a CT/ET value of 1 with a +/- of 5% tolerance, thereby including a range falling within the claimed range).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uchida to incorporate the general teachings of Kubota and provide wherein the center thickness CT2 of the second lens on the optical axis and an edge thickness ET2 of the second lens satisfy: 0.5< CT2/ET2 <1 for the purpose of correcting aberrations generated in the first lens and effectively decrease the sensitivity to deterioration of image-forming performance due to de-centering. Moreover, with .
Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2018/0224636) in view of Chang (2018/0106979, of record).
Regarding claim 12, Uchida discloses an optical imaging lens assembly (see Fig 3A) consisting of one first lens (L1), one second lens (L2), one third lens (L3), and one fourth lens (L4), sequentially along an optical axis from an object side to an image side (see Fig 3A; lenses are sequentially place along an axis demarked by dotted line from a left/object side to a right/image side), wherein the first lens has a negative refractive power (Para [0322]; focal length is calculated from radii of curvature and the refractive index of the first lens to be -21.7982 which is negative thus power is as well); the second lens has a refractive power (Para [0322]; second lens has a power of 1/-2.094 calculated from radii of curvature and refractive index) ; the third lens has a positive refractive power (Para [0322]; focal length is calculated from radii of curvature and the refractive index of the third lens to be +1.029 which is positive thus power is as well), and an object-side surface and an image-side surface of the third lens are convex surfaces (see Fig 3A; object-side and image-side surfaces ); the fourth lens has a refractive power (Para [0322]; fourth lens has a power of 1/3.135 calculated from radii of curvature and refractive index), and an object-side surface of the fourth lens is a convex surface (see Fig 3A; object-side or left side is convex in shape).
Uchida does not disclose wherein a total effective focal length f of the optical imaging lens assembly and an entrance pupil diameter EPD of the optical imaging lens assembly 
Chang discloses an optical imaging lens assembly (see Fig 2A) wherein a total effective focal length f (see Table 3; f=4.7601) of the optical imaging lens assembly and an entrance pupil diameter EPD of the optical imaging lens assembly satisfy: f/EPD<1.6 (see Table 3; f/HEP=2.2 where HEP is the half entrance pupil diameter EPD=2*HEP thus f/EPD would be 1.1 which satisfies f/EPD<1.6). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Uchida with wherein a total effective focal length f of the optical imaging lens assembly and an entrance pupil diameter EPD of the optical imaging lens assembly satisfy: f/EPD< 1.6 of Chang for the purpose of increasing the amount of light in the system while maintaining optical performance.
Regarding claim 13, Uchida in view of Chang discloses the optical imaging lens assembly according to claim 12 (Uchida: see Fig 3A), wherein an image-side surface of the third lens is a convex surface (Uchida: see Fig 3A; image side or right side of third lens is convex in shape), a radius of curvature R2 of the image-side surface of the first lens (Uchida: Para [0322]; R2= 1.285) and a radius of curvature R6 of the image-side surface of the third lens (Uchida: Para [0322]; R6= -1.653) satisfy: -1<R2/R6<-0.5 (Uchida: Para [0322]; R2/R6 = 1.285/-1.653 =-0.778).
Regarding claim 14, Uchida in view of Chang discloses the optical imaging lens assembly according to claim 13 (Uchida: see Fig 3A), wherein the image-side surface of the first lens is a concave surface (Uchida: see Fig 3A; image-side/right side surface of first lens, L1, is concave in shape), and the image-side surface of the third lens is a .
Allowable Subject Matter
Claims 8-9, 11, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art does not anticipate or render obvious wherein an effective semi-diameter DT42 of an image-side surface of the fourth lens and half of a diagonal length ImgH of an effective pixel area on an image plane of the optical imaging lens assembly satisfy: 0.7<DT42/ImgH<1.0.
Regarding claim 9, the prior art does not anticipate or render obvious satisfying 1.0<SAG41/SAG42<1.5, wherein SAG41 is a distance on the optical axis from an intersection of the object-side surface of the fourth lens and the optical axis to a vertex of an effective semi-diameter of the object-side surface of the fourth lens, and SAG42 is a distance on the optical axis from an intersection of an image-side surface of the fourth lens and the optical axis to a vertex of an effective semi-diameter of the image-side surface of the fourth lens.
Regarding claim 11, the prior art does not anticipate or render obvious wherein the half of the diagonal length ImgH of the effective pixel area on the image plane of the optical imaging lens assembly and the total effective focal length f of the optical imaging lens assembly satisfy: ImgH/f> 1.
Regarding claim 15, the prior art does not anticipate or render obvious wherein half of a diagonal length ImgH of an effective pixel area on an image plane of the optical imaging 
Claims 16-20 are objected to due to their dependencies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.S./Examiner, Art Unit 2872           

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872